DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley, US-20210215948, in view of Martin DE-102006050088.
In regards to claim 1, Buckley discloses a device (Par. 0005 “3D target shooting training glasses and target”), comprising: a carrier (Par. 0027 image printed on paper, plastic, metal etc…) having a surface on which a background object (Fig.1, image outside of 50 target) and a target object (Fig.1, 50 target) are displayed, wherein: the target object is depicted in two colors such that, when viewed through a pair of color-coded anaglyph glasses by a user with both eyes, the target object appears to be three-dimensional (3D) to the user (Par. 0012 providing the target image comprises red and blue offset images to provide 3d depth to the user).
Buckley does not disclose expressly a background object is depicted in two colors; the target object is depicted in at least a dark color which is darker than the two colors.  
Martin discloses producing a two-dimensional multicolor image having a three-dimensional effect for a viewer, wherein the three-dimensional image is printed in red and blue (Par. 14-15) and the non-three-dimensional image is printed in white, black and/or earth colors (Par. 21).
Before, the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the image of Buckley can include three-dimensional image and non-three-dimensional images as Martin discloses. It would have, also, been obvious to one of ordinary skill in the art that the either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images, wherein the non-three-dimensional images are provided in white, black and/or earth colors as Martin, further, discloses. The motivation for doing so would have been to provide a two-dimensional multicolored image (Par. 21).
Therefore, it would have been obvious to combine Martin with Buckley to obtain the invention of claim 1.
In regards to claim 7, Buckley discloses a device (Par. 0005 “3D target shooting training glasses and target”), comprising: a carrier (Par. 0027 image printed on paper, plastic, metal etc…) having a surface on which a background object (Fig.1, image outside of 50 target) and a target object (Fig.1, 50 target) are displayed, wherein: the target object is depicted in two colors such that, when viewed through a pair of color-coded anaglyph glasses by a user with both eyes, the target object appears to be three-dimensional (3D) to the user (Par. 0012 providing the target image comprises red and blue offset images to provide 3d depth to the user).
Buckley does not disclose expressly the background object is depicted in at least a dark color which is darker than the two colors.  
Martin discloses producing a two-dimensional multicolor image having a three-dimensional effect for a viewer, wherein the three-dimensional image is printed in red and blue (Par. 14-15) and the non-three-dimensional image is printed in white, black and/or earth colors (Par. 21).
Before, the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the image of Buckley can include three-dimensional image and non-three-dimensional images as Martin discloses. It would have, also, been obvious to one of ordinary skill in the art that the either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images, wherein the non-three-dimensional images are provided in white, black and/or earth colors as Martin, further, discloses. The motivation for doing so would have been to provide a two-dimensional multicolored image (Par. 21).
Therefore, it would have been obvious to combine Martin with Buckley to obtain the invention of claim 7.	In regards to claim 2, Buckley and Martin, as combined above, disclose the background object is depicted with blue and red lines (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images).  
In regards to claim 4, Buckley and Martin, as combined above, disclose the target object is depicted in black (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images).  
In regards to claim 5, Buckley and Martin, as combined above, disclose the target object is depicted in dark grey (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images; gray is included in white, black and/or earth colors).  
In regards to claim 6, Buckley and Martin, as combined above, disclose the target object is depicted in black and dark grey (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images; gray is included in white, black and/or earth color).  
In regards to claim 8, Buckley and Martin, as combined above, disclose the target object is depicted with blue and red lines (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images).   
In regards to claim 10, Buckley and Martin, as combined above, disclose the background object is depicted in black (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images).   
In regards to claim 11, Buckley and Martin, as combined above, disclose the background object is depicted in dark grey (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images; gray is included in white, black and/or earth color).  
In regards to claim 12, Buckley and Martin, as combined above, disclose the background object is depicted in black and dark grey (Martin Par. 14, 15, 21 a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors; either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images; gray is included in white, black and/or earth color). 
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley, US-20210215948, in view of Martin DE-102006050088, as combined above in regards to claims 1 and 7, in further view of Ishii, JP-2005275790.
In regards to claim 3, Buckley and Martin, as combined above disclose a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors (Martin Par. 14, 15, 21).
Buckley and Martin do not disclose expressly the background object is depicted with cyan and grey lines.  
Ishii discloses a stereoscopic printed material (Par. 1), wherein the left eye image is cyan with gray (Par. 58-59) and the right eye image is red with grey (Par. 60-61).
Before, the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the three-dimensional image of Buckley and Martin can use cyan and grey for one eye image and red and grey for another eye image. It would have, also, been obvious to one of ordinary skill in the art that the either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images. The motivation for doing so would have been to provide clear display images (Ishii Par. 59 and 61).
Therefore, it would have been obvious to combine Ishii with Buckley and Martin to obtain the invention of claim 3. 
In regards to claim 9, Buckley and Martin, as combined above disclose a three-dimensional image is printed in red and blue and a non-three-dimensional image is printed in white, black and/or earth colors (Martin Par. 14, 15, 21).
Buckley and Martin do not disclose expressly the target object is depicted with cyan and grey lines.  
Ishii discloses a stereoscopic printed material (Par. 1), wherein the left eye image is cyan with gray (Par. 58-59) and the right eye image is red with grey (Par. 60-61).
Before, the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the three-dimensional image of Buckley and Martin can use cyan and grey for one eye image and red and grey for another eye image. It would have, also, been obvious to one of ordinary skill in the art that the either the target or non-target image can be three-dimensional depending on whether the target is supposed to be in front of or behind the non-target images. The motivation for doing so would have been to provide clear display images (Ishii Par. 59 and 61).
Therefore, it would have been obvious to combine Ishii with Buckley and Martin to obtain the invention of claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/6/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622